DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/11/2021 has been entered. 
Claims 1-2 and 4-10 are amended.
Claims 11-20 are cancelled.
Claims 21-20 are new.
Claims 1-10 and 21-30 are pending of which claims 1, 21 and 26 are independent claims.

Response to Arguments
The applicant's arguments filed on 02/11/2021 regarding claims 1-10 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 as amended recites "a computing device". As recited in the body of the claim, the claimed device lacks at least one hardware element. The device comprising a processor (there is open definition in specification (see paragraph [0040]) and it can be broadly interpreted as software) and CRM (specification defines it in paragraphs [0042] with open definition and therefore could be signal/carrier 
Claim 26 recite "a computer-readable storage medium”.  The computer-readable storage medium broadly interpreted in light of the specification (see paragraphs [0042]) would suggest to one of ordinary skill in the art signals or other forms of propagation and transmission media that fails to be statutory. Therefore, claim 26 is directed to non-statutory subject matter. Examiner respectfully suggests amending the claims to include "non-transitory medium" to make the claim statutory under 35 U.S.C. 101. Dependent claims 27-30 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons set forth above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8, 10, 21-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du).
Regarding claim 1: Phillips discloses A computing device comprising: 
a processor; and a computer-readable storage medium storing executable instructions which, when executed by the processor, cause the processor to implement an operating system (Phillips - Fig. 2 and 3) configured to:; 
send a request for connection to an identity verifier, the request comprising a particular username associated with a particular account  (Phillips - [0018]: Fig. 1, As shown by reference number 110, the first user devices may provide, to the account matching platform, information related to first individuals and/or accounts of each of the first individuals. For example, the first user devices may provide information related to transaction accounts and/or owners of the transaction accounts, such as information that identifies the owners), 
However Phillips doesn’t explicitly teach that the action of the permitted individual to use one or more accounts is automatically shutting down the computing device when a configurable period of time has elapsed. In an analogous art, Du discloses:
receive, from the cloud-based identity verifier, a notification indicating the particular account is a limited purpose account (Du - Fig. 8, [0051]: At S225, the determining module 12 in the control system 2 of the device, e.g., further determines whether the operator is a limited user based on the stored characteristic information. If the operator is a limited user, the method proceeds to S226. [0068]: Different components of the control system 1 and/or 2, e.g., as depicted in FIGS. 1 and 4, can all be implemented on one or more computers such as computer 1000);
responsive to receiving the notification from the cloud-based identity verifier indicating that the particular account is a limited purpose account, configure the computing device to automatically shut down after a configurable period of time has elapsed (Du - Fig. 8, [0052]: At S226, the determining module 12, e.g., determines if the accumulated watching time of the operator accumulated in one day reaches a predetermined threshold, e.g., an upper limit of allowable watching time. If either one of the answer is yes, the method moves to S228. [0054]: At S228, device is shut down). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips with Du so that the device is automatically shutting down when a configurable period of time reaches an upper limit for a limited user. The modification would have allowed the system to control the use of a device. 
Regarding claims 21 and 26: The limitations of claims 21 and 26 are substantially similar to the limitations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 2: Phillips as modified discloses wherein the operating system is configured to: receive the particular username from a user of the computing device (Phillips - [0018]: the first user devices may provide information related to transaction accounts and/or owners of the transaction accounts, such as information that identifies the owners).
Regarding claims 8 and 29: Phillips as modified discloses wherein the operating system is configured to: restrict user functionality responsive to receiving the notification from the cloud-based identity verifier indicating that the particular account is a limited purpose account (Phillips - [0101]: account matching platform 230 may store a record that limits use of account information. For example, account matching platform 230 may limit use of account information or a security token to a particular amount of time after providing the account information or the security information, to a particular transaction (e.g., based on receiving, from transaction backend device 240, information that identifies a transaction for which the account information is to be used)).
Regarding claim 10: Phillips as modified discloses wherein the restricted user functionality comprises at least one of restricting how many applications that can be used, features of the applications that can be used, or amount of time the applications can be used for (Du - [0029]: If the operator is a limited user, the determining module 12 further determines whether accumulated watching time of the operator in one day reaches a predetermined threshold, e.g., an upper limit of allowable watching time).
The reason to combine is similar as claim 1.
Regarding claims 22 and 27: Phillips as modified discloses performed by an operating system of the computing device (Du - [0068]: This computer 1000 can be used to implement any components of the distributed application stack deployment architecture as described herein).
Regarding claim 25: Phillips as modified discloses wherein the account identifier comprises a user name (Phillips - [0100]: account matching platform 230 provides account information and/or information indicating that a potential account user).
Regarding claim 28: Phillips as modified discloses wherein the request is sent to the identity verifier over a network and the notification is received from the identity verifier over the network (Phillips - [0101]: Fig. 5, the wireless beacon device may communicate with user device 210 via network 250).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du) and Moustafa et al. (Pub. No.: US 2018/0367617, hereinafter Moustafa).
Regarding claim 3: Phillips as modified doesn’t explicitly teach but Moustafa discloses wherein the user is a manufacturer of the computing device (Moustafa - [0041]: providing access, configuration and control tools (e.g., user interfaces) to manufacturers, operators and users of EG 114, see also [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Moustafa so that the access user can be a manufacture. The modification would have allowed the system to have different types of user. 
Regarding claim 5: Phillips as modified doesn’t explicitly teach but Moustafa discloses wherein the operating system is configured to: responsive to receiving the notification from the cloud-based identity verifier indicating that the particular account is a limited purpose account, prevent changes to settings of the operating system during first run logic (Moustafa - [0042]: the level of access granted to each of user access and/or control system 410, a manufacturer access and/or control system 412 and/or a third party access and/or control system 414 may be different. For example, users and third parties may be able to presentation data based on sensor data generated by sensor devices 112A . . . n' but not to change the configuration of sensor devices 112A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Moustafa so that limited user can’t change configurations of a device. The modification would have allowed the system to increase the security. 

4 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du) and Mondello et al. (Pub. No.: US 2019/0034621, hereinafter Mondello).
Regarding claim 4: Phillips as modified doesn’t explicitly teach but Mondello discloses wherein the particular username includes a limited purpose domain name of a limited purpose domain maintained by the cloud-based identify verifier (Mondello - [0087]: step 1270 includes the application identifying a domain name associated with a desired user credential).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Mondello so that the a domain name associated with user name is identified. The modification would have allowed the system to further match the user. 

Claims 6, 23-24 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du) and Martel et al. (Pub. No.: US 2016/0357950, hereinafter Martel).
Regarding claim 6: Phillips as modified doesn’t explicitly teach but Martel discloses wherein the operating system is configured to: maintain a separate file in which changes to initial settings of the operating system during a first run are stored (Martel - [0015]: a security configuration tool or application that is specifically configured to modify the security settings is hosted by a recovery OS and stored in a recovery partition (e.g., a second partition)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Martel so that the file is stored in the second partition. The modification would have allowed the system to maintain a file. 
Regarding claims 23 and 30: Phillips as modified doesn’t explicitly teach but Martel discloses further comprising: restoring operating system settings so that first run logic is performed the next time the computing device is turned on (Martel - [0016]: Once the security settings has been modified, in order to enforce a security measure based on the modified security settings, the user has to restart again from the recovery OS back to the main OS).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Martel so that the updated settings is performed after system rebooting. The modification would have allowed the system to run in a different setting. 
Regarding claim 24: Phillips as modified doesn’t explicitly teach but Martel performed upon initial startup of the computing device (Martel - [0032]: A user has to physically instruct the system to boot the OS into either a regular mode or a recovery mode during an early stage of the startup).
The reason to combine is similar as claim 23.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du) and Madarasz et al. (Pub. No.: US 2002/0130834, hereinafter Madarasz).
Regarding claim 7: Phillips as modified doesn’t explicitly teach but Madarasz discloses wherein the operating system is configured to: delete the separate file upon automatic shutdown of the computing device by the operating system (Madarasz - [0052]: When LDD 10 leaves the communication network 11 of electronic device 20 (e.g., by leaving the range of communications network 11 or turning off LDD 10), Identifier 132 and Simulation Configuration File 131 are either erased or not refreshed, depending on the type of RAM used, thereby removing them from LDD memory 124).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Martel so that the file is deleted upon turning off. The modification would have allowed the system to clean up before turning off. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (Pub. No.: US 2019/0244203, hereinafter Phillips) in view of Du et al. (Pub. No.: US 2013/0229582, hereinafter Du) and Ricci (Pub. No.: US 2013/0145065).
Regarding claim 9: Phillips as modified doesn’t explicitly teach but Ricci discloses wherein restricted user functionality prevents downloading or uploading files and sending email (Racci - [0063]: this user 112 may be restricted, by the feature control module 104, from accessing a communications interface (e.g., telephone, texting, SMS, MMS, email, web browsers, and the like)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips and Du with Martel so that user may be restricted from accessing an email. The modification would have allowed the system to restrict user accessing to certain applications. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.






/MENG LI/
Primary Examiner, Art Unit 2437